DETAILED ACTION
Acknowledgements

The present application, filed on 9/24/2021 is being examined under the AIA  first inventor to file provisions. 

The prosecution of this application has been transferred to a different examiner. 

The following is a non-final First Office Action on the Merits, in response to a response filed on 4/22/2022 with the following amendments due to a restriction:
Claims 1-23 are pending.
Claims 24-30 are not elected,
Overall, Claims 1-23 have been examined below  


Priority
This appln claims benefit of 63/083,658 09/25/2020 and claims benefit of 63/087,046 10/02/2020 and claims benefit of 63/112,928 11/12/2020 and claims benefit of 63/088,518 10/07/2020 and claims benefit of 63/244,123 09/14/2021. 
The priority is acknowledged, except for the priority of 63/244,123 09/14/2021, whose filing date is outside the one-year window.   


Information Disclosure Statement (IDS) 
The information disclosure statements (IDS) submitted on 9/24/2021; 1/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDSs are being considered by Examiner.    


Response to Amendments/Arguments, 
Regarding Election/Restrictions
Applicant's reply from 4/22/2022, regarding the restriction/election requirement is hereby acknowledged.  

In response to the requirement for restriction/election for the originally presented invention, Applicant and has elected Group I, namely Claims 1-23, without traverse, and has withdrawn Claims 24-30 without prejudice or disclaimer.  

This election has been made FINAL. Following is a first Office Action on the merits directed to Claims 1-23. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim x and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  

 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: calculating rewards; transmitting instructions to apply the rewards; receiving a transaction authorization request; determining if the transaction of the transaction authorization request occurred within a prescribed geographic area; transmitting an authorization for the virtual card holder to use the rewards. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing promotions based on certain parameters, including consumer device data and merchant location data. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: acquiring transaction data; using a transaction data aggregator; creating a transaction data database; identifying rewards eligible transactions. When considered individually, these additional claim elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the second set of data; the selected transactions; the transmitted instructions; the account; the transaction authorization request; the master cardholder identification. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: acquiring transaction data; using a transaction data aggregator; creating a transaction data database; identifying rewards eligible transactions. When considered individually, these additional claim elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the second set of data; the selected transactions; the transmitted instructions; the account; the transaction authorization request; the master cardholder identification. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a merchant. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a payment cardholder. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving payment information; receiving an authorization request. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the authorization request. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the authorization; transmitting push update. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the authorization; transmitting the authorization. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining if a merchant matches a merchant identification. When considered individually, these additional claim elements are comparable to  “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: comparing a portion of a merchant address. When considered individually, these additional claim elements are comparable to  “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting a request; receiving global positioning system data; comparing the global positioning system data; determining that the transaction occurred within the prescribed geographic area. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) More specifically, the claim determines that a request comes from within the geofence boundaries. It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting a data request; receiving transaction data. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating an enrolled payment cardholder master identification; associating the enrolled payment cardholder master identification with card identification; transmitting an instruction; applying an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 22 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a payment cardholder; transmitting an instruction; receiving the unique identification; generating an enrolled payment cardholder master identification; associating the enrolled payment cardholder master identification; applying an enrolled payment cardholder master identification. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) More specifically, the claim creates an account for multiple cards of the same cardholder to participate in the program. It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 4-7, 10-12, 17 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the identification information; the transaction data aggregator; incentive management system; virtual card issuer; the incentive management system; the virtual card user; the database of enrolled merchant; the address portion. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in [0056]-[0060], including among others: processor; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-23 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 1-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1-23 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1-23 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-9, 11-17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849).  
Regarding Claim 1 – Bies discloses: A method for incentivizing repeat transactions with merchants within a prescribed geographic area using payment process network data, the method comprising: 
	transmitting, from the incentive management system and for each transaction within the database of rewards eligible transactions, an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction within the database of rewards eligible transactions, the instruction including the rewards amount and a cardholder identification, the account being tied to a virtual payment card issued by the virtual card issuer; {see at least [0027] earning rewards when shopping (reads on transmitting rewards); fig2, rc100, rc104, [0031] informing on accumulated rewards, rewards database can be maintained by outside entity}   
	receiving, at and using the incentive management system and from the virtual card issuer, a transaction authorization request associated with a transaction initiated by an enrolled payment cardholder to make a purchase using rewards, the transaction authorization request including transaction data including at least enrolled payment cardholder identification information and merchant identification information; {see at least [0009]-[0011] request for authorization to use reward funds}   
	transmitting from the incentive management system and to the virtual card issuer, an authorization for the virtual card issuer to complete the transaction using the rewards. {see at least [0009]-[0011] the authorization request has been approved} 
Bies does not disclose, however, Kohli discloses:  
	determining, at and using the incentive management system, if the transaction of the transaction authorization request occurred within a prescribed geographic area in which rewards may be spent at enrolled merchants; and {see at least fig2, [0057]-[0062] geofences area}   
	in response to determining that the transaction is occurring within the prescribed geographic area in which rewards may be spent, {see at least [0006], [0007], [0008] offer to predetermined geographic area} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies to include the elements of Kohli.  One would have been motivated to do so, in order to stick to the business regulations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies evidently discloses providing authorization for using rewards for purchases.  Kohli is merely relied upon to illustrate the functionality of a geographic area for conducting business in the same or similar context.  As best understood by Examiner, since both providing authorization for using rewards for purchases, as well as a geographic area for conducting business are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, as well as Kohli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies / Kohli.  

Bies, Kohli does not disclose, however, Qi discloses:  
	acquiring, in response to a data request, a first set of transaction data from a payment network at and using a transaction data aggregator, the payment network comprising a server adapted and configured to communicate with merchant banks and payment card issuing banks to settle transactions between payment cardholders and merchants; {see at least fig3A, fig3B, rc306, [0056] customer activity including transaction history (reads on acquiring transaction data)}   
	creating, at and using the incentive management system, a database of a second set of transaction data, the second set of transaction data being a subset of the first set of transaction data, the database of the second set of transaction data created by at least {see at least fig2, rc212, rc214, [0048] transaction history extracted (reads on creating a second database)}   
	(1) comparing the first set of transaction data to a database of enrolled payment cardholder identification data and selecting those transactions in the first set of transaction data that include identification information associated with enrolled payment cardholders and stored in the database of enrolled payment cardholder identification data or {see at least [claim18] customer (reads on cardholder) enrolled in program}   
	(2) comparing the first set of transaction data to a database of enrolled merchant identification data and selecting those transactions in the first set of transaction data that include identification information associated with enrolled merchants and stored in the database of enrolled merchant identification data, {see at least [claim18] merchant enrolled in program}
	wherein the selected transactions are entered into the database of the second set of transaction data; {see at least fig2, rc212, rc214, [0048] transaction history extracted (reads on creating a second database with transactions from enrolled customers (reads on cardholders) and enrolled merchants)}   
	identifying, at and using the incentive management system, rewards eligible transactions and creating a database of rewards eligible transactions by at least {see at least fig2, rc212, rc214, [0048] extracting transaction history (reads on identifying)}   
	(1) comparing the database of the second set of transaction data, when said database includes transactions selected as including identification information associated with enrolled payment cardholders, to a database of enrolled merchant identification data and selecting those transactions that include identification data matching identification data within the database of enrolled merchant identification data or {see at least [claim18] merchant enrolled in program}    
	(2) comparing the database of the second set of transaction data, when said database includes transaction selected as including identification information associated with enrolled merchants, to a database of enrolled payment cardholders and selecting those transactions that include identification data matching identification data within the database of enrolled payment cardholders identification data; {see at least [claim18] customer (reads on cardholder) enrolled in program}    
	calculating rewards, at and using the incentive management system, by querying the database of rewards eligible transactions to determine, for each transaction, a dollar amount of the transaction, multiplying the dollar amount by a rewards factor to calculate a rewards amount for each rewards eligible transaction within the database of rewards eligible transactions; {see at least [0058] rewards are communicated to customer; [0095] communicate rewards (implicitly reads on calculating rewards)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli to include the elements of Qi.  One would have been motivated to do so, in order to incentivize repeat transactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli evidently discloses providing authorization for using rewards for purchases.  Qi is merely relied upon to illustrate the functionality of calculating the rewards for qualified transactions in the same or similar context.  As best understood by Examiner, since both providing authorization for using rewards for purchases, as well as calculating the rewards for qualified transactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, as well as Qi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli / Qi.

Regarding Claim 2 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	enrolling a merchant by adding an entry to the database of enrolled merchant identification data, the entry including at least identification information corresponding to the merchant being enrolled, the at least identification information corresponding to the merchant being enrolled having been received from a merchant device. {see at least [0006]-[0008] enrolling merchant}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to expand the program.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of enrolling merchants in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 3 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	enrolling a payment cardholder by adding an entry to the database of enrolled payment cardholder identification data, the entry including at least identification information corresponding to the payment cardholder being enrolled, the at least identification information corresponding to the payment cardholder being enrolled having been received from a payment cardholder device. {see at least [0006]-[0008] enrolling cardholder}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to expand the program.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of enrolling cardholders in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 4 – Bies, Kohli, Qi discloses the limitations of Claim 3. Bies further discloses:  
	wherein the at least identification information corresponding to the payment cardholder includes at least one payment card number, and {see at least [0011] account number corresponding to credit card account; [0032] credit card account number}   
	wherein the at least identification information includes one or more of a cardholder name, a cardholder address, a card verification value number, or an expiration date. {see at least [0032] consumer name, customer name, expiration date}   
Regarding Claim 5 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the transaction data aggregator, incentive management system, and virtual card issuer are independent systems. {see at least fig1, rc104, [[29]-[0031] financial institution (intermediary for handling authorization request); [0031] rewards database maintained by outside entity in communication with issuer}   
Regarding Claim 6 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the incentive management system does not communicate directly with the payment network. {see at least fig1, [0023]-[0026], [0029]-[0030] financial institution connected to network, merchant connected to network (reads on no direct connection)}   
Regarding Claim 7 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the incentive management system and the transaction data aggregator are adapted and configured to perform steps of the method in parallel. {see at least fig2, rc204-rc210, rc216-rc218, [0036]-[0038] steps performed in parallel}   
Regarding Claim 8 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	receiving, at a merchant point of sale device, payment information from an application running on an enrolled payment cardholder device, the payment information including at least a virtual payment card account number associated with the enrolled payment cardholder and the account associated with the enrolled payment cardholder's rewards, the payment information from the application received as a portion of a transaction initiated by the enrolled payment cardholder to make a purchase using rewards; {see at least [0011] account number corresponding to credit card account; [0032] credit card account number, consumer name, customer name, expiration date}   
	receiving, at the virtual card issuer through the payment network and from the merchant point of sale device, an authorization request associated with the transaction initiated by the enrolled payment cardholder to make a purchase using rewards through the virtual payment card held by the application running on the enrolled payment cardholder device. {see at least [0009]-[0011] request for authorization to use reward funds}    
Regarding Claim 9 – Bies, Kohli, Qi discloses the limitations of Claim 8. Bies further discloses:  
	transmitting, from the virtual card issuer and to the incentive management system, the transaction authorization request. {see at least [0009]-[0011] request for authorization to use reward funds}    
Regarding Claim 11 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	wherein the identification information associated with enrolled merchants and stored in the database of enrolled merchant identification data includes one or more of a merchant ID (MID), a terminal ID (TID), a merchant name, or a merchant address. {see at least fig6, rc710, [0108] merchant ID, merchant address}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better identify merchants.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 12 – Bies, Kohli, Qi discloses the limitations of Claim 11. Kohli further discloses:  
	wherein the database of enrolled merchant identification data includes merchant identification data for a single merchant corresponding to both a physical location and an internet accessible purchase portal, such that the incentive management system is adapted and configured to generate rewards for transactions conducted with an enrolled merchant for both physical location sales and internet sales. {see at least {0002] merchant online; [0084] pizza delivery (reads on physical location}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better identify merchants.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 13 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	receiving, at the virtual card issuer the authorization for the virtual card issuer to complete the transaction using the rewards; {see at least [0009]-[0011] the authorization request has been approved}   
in response to receiving the authorization for the virtual card issuer to complete the transaction using the rewards, 
	transmitting, from the virtual card issuer, a push update to an application running on an enrolled payment cardholder device, the push update adapted and configured to change a rewards balance displayed through the application running on the enrolled payment cardholder device to reflect the rewards spent. {see at least fig8, rc808-rc812, [0047] determine, display rewards balance}  
Regarding Claim 14 – Bies, Kohli, Qi discloses the limitations of Claim 13. Bies further discloses:  
	receiving, at the virtual card issuer the authorization for the virtual card issuer to complete the transaction using the rewards; {see at least [0009]-[0011] the authorization request has been approved}   
in response to receiving the authorization for the virtual card issuer to complete the transaction using the rewards, 
	transmitting, from the virtual card issuer and through the payment network, an authorization for the transaction to proceed. ; {see at least [0009]-[0011] the authorization request has been approved}     
Regarding Claim 15 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises 
	determining if a merchant identification included in the transaction authorization request matches a merchant identification held within the database of enrolled merchant identification data by querying the database of enrolled merchant identification data with the merchant identification included in the transaction authorization request, and {see at least fig7, rc806, rc808, [0113] matching the identification of enrolled merchant}   
	wherein the incentive management system determines that the transaction is occurring within the prescribed geographic area in response to a match being found between the merchant identification included in the transaction authorization request and a merchant identification stored within the database of enrolled merchant identification data. {see at least fig2, [0057]-[0062] geofenced area}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 16 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises 
	comparing a portion of a merchant address included within the transaction authorization request to a portion of an address defining the geographic area within which rewards may be spent, the portion of the address defining the geographic area being predefined and stored within the incentive management system. {see at least fig6, rc710, [0018] merchant ID, merchant address}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 17 – Bies, Kohli, Qi discloses the limitations of Claim 16. Kohli further discloses:  
	wherein the portion of the address is one of a street name, a zip code, a county, a city, a census tract, or a state. {see at least fig6, rc710, [0018] merchant ID, merchant address}    
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 19 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	transmitting, in response to enrolling a payment cardholder, a data request from the incentive management system to the transaction data aggregator seeking transaction data associated with the enrolled payment cardholder, the data request seeking historical transaction data; and {see at least fig7, rc818, rc820, [0120]-[0122] previous transactions (reads on historical transactions)}   
	receiving from the transaction data aggregator historical transaction data corresponding to transaction occurring before the payment cardholder was enrolled. {see at least fig7, rc818, rc820, [0120]-[0122] previous transactions (reads on historical transactions)}    
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better qualify the cardholder.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of past transaction data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Mina (US 2011/0119190).
Regarding Claim 10 – Bies, Kohli, Qi discloses the limitations of Claim 9. Bies, Kohli, Qi does not disclose, however, Mina discloses:  
	wherein the virtual card issuer, as the issuer of the virtual payment card, does not make transaction authorization determinations. {see at least fig1, rc100, fig7, rc720-rc740, [0079]-[0082] receive transaction authorization code}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Mina.  One would have been motivated to do so, in order to make sure that the transaction decision is not made on financial considerations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Mina is merely relied upon to illustrate the functionality of transaction authorization not issued by the card issuer in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as transaction authorization not issued by the card issuer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Mina would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Mina. 


Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Hani et al (US 2012/0253663).
Regarding Claim 18 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses: wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises: 
	comparing the global positioning system data associated with the transaction authorization request to a geofence boundary defining the prescribed geographic area in which rewards may be spent at enrolled merchants; and {see at least fig2, [0057]-[0062] geofence area}   
	determining that the transaction of the transaction authorization request occurred within the prescribed geographic area when the global positioning system data associated with the transaction authorization request corresponds to a location within the geofence boundary. {see at least [0006]-[0008] offer within predefined boundaries}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the parties are qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant position information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Bies, Kohli, Qi does not disclose, however, Hani discloses:  
in response to receiving the transaction authorization request, 
	transmitting, from the incentive management system, a request to an enrolled payment cardholder device for global positioning system data, the request adapted and configured to cause an application running on the enrolled payment cardholder device to retrieve global positioning system data and transmit the global positioning system data to the incentive management system; {see at least fig5, fig6, fig7, [0028]-[0034] retrieve GPS data}   
	receiving, from the enrolled payment cardholder device and at the incentive management system, global positioning system data and associating that global positioning system data with the transaction authorization request; {see at least fig5, fig6, fig7, [0028]-[0034] retrieve GPS data (reads implicit on receiving the GPS data)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Hani.  One would have been motivated to do so, in order to make sure the parties are qualified for the trasnaction.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Hani is merely relied upon to illustrate the functionality of global positioning data in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as global positioning data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Hani would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Hani.  


Claims 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Petersen et al (US 2016/0132876).
Regarding Claim 20 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies, Kohli, Qi does not disclose, however, Petersen discloses:  
	generating an enrolled payment cardholder master identification upon enrolling the enrolled payment cardholder; {see at least fig1, rc101, [0052] establishes user identification for wallet account. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	associating, in the database of enrolled payment cardholder identification data, the enrolled payment cardholder master identification with a plurality of payment card identifications; {see at least [0052] single account for multiple cards. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  
	transmitting, from the incentive management system and to the virtual card issuer, an instruction to cause the virtual card issuer to create an account corresponding to the enrolled payment cardholder master identification such that the enrolled payment cardholder master identification associates a plurality of payment cards held by a single enrolled payment cardholder to the account corresponding to the single enrolled payment cardholder and such that rewards generated across the plurality of payment cards held by the single enrolled payment cardholder are applied to the one account corresponding to the single enrolled payment cardholder; and {see at least fig1, rc120, [0056] the gift card system (reads on reward) stores in in wallet account of user. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}    
	for each rewards eligible transaction in the database of rewards eligible transactions, applying an enrolled payment cardholder master identification based on the cardholder identification information associated with the enrolled payment cardholder master identification and based on the cardholder identification information associated with each transaction in the database of rewards eligible transactions {see at least {0056] user account identification is applied. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the functionality of generating an card identification upon enrolling in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as generating an card identification upon enrolling are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Petersen.

Regarding Claim 21 – Bies, Kohli, Qi, Petersen discloses the limitations of Claim 20. Petersen further discloses:  wherein transmitting an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction with the database of rewards eligible transactions comprises 
	transmitting an enrolled payment cardholder master identification along with the rewards amount, the cardholder identification of the instruction being the enrolled payment cardholder master identification. {see at least fig3, rc330, rc350, [0066]-[0067] gift card, redemption from account (reads on transmitting cardholder identification). Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi, Petersen to include additional elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  In the instant case, Bies, Kohli, Qi, Petersen evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the additional functionality of cardholder identification in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 22 – Bies, Kohli, Qi discloses the limitations of Claim 1. Qi further discloses:  
	enrolling a payment cardholder by adding an entry to the database of enrolled payment cardholder identification data, the entry including at least identification information corresponding to the payment cardholder being enrolled and including information corresponding to at least two payment cards held by the payment cardholder; {see at least [claim18] customer (reads on cardholder) enrolled in program}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Qi.  One would have been motivated to do so, in order to abide by the rules.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Qi is merely relied upon to illustrate the additional functionality of enrolling a cardholder in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.
	
Bies, Kohli, Qi does not disclose, however, Petersen discloses: 
	transmitting an instruction, from the incentive management system and to the virtual card issuer, an instruction to create an account corresponding to the enrolled payment cardholder, the account having a unique identification; {see at least fig1, rc120, [0056] the gift card system (reads on rewards) stores in wallet account of user}   
	receiving from the virtual card issuer the unique identification associated with the account; {see at least [0056] user identification of wallet account}   
	generating an enrolled payment cardholder master identification that is equivalent to the unique identification associated with the account; {see at least fig1, rc101, [0052] user establishes user identification for wallet account. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	associating, in the database of enrolled payment cardholder identification data, the enrolled payment cardholder master identification with a plurality of payment card identifications; and {see at least [0041] user enters account identification number. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	for each rewards eligible transaction in the database of rewards eligible transactions, applying an enrolled payment cardholder master identification based on the cardholder identification information associated with the enrolled payment cardholder master identification and based on the cardholder identification information associated with each transaction in the database of rewards eligible transactions {see at least [0056] user account identification is applied. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the functionality of generating an card identification upon enrolling in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as generating an card identification upon enrolling are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Petersen.


Regarding Claim 23 – Bies, Kohli, Qi, Petersen discloses the limitations of Claim 22. Petersen further discloses:  wherein transmitting an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction with the database of rewards eligible transactions comprises 
	transmitting an enrolled payment cardholder master identification along with the rewards amount, the cardholder identification of the instruction being the enrolled payment cardholder master identification.   {see at least fig3, rc330, rc350, [0066]-[0067] gift card, redemption from account (reads on transmitting cardholder identification). Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi, Petersen to include additional elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  In the instant case, Bies, Kohli, Qi, Petersen evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the additional functionality of cardholder identification in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3682